Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 06/14/2019 is acknowledged.
3.	Claims 1-7 and 9-11 are pending and under consideration.
4.	Applicant’s IDS document filed on 06/14/2019 has been considered.
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring correlation without significantly more. The claims recite determining the law of nature of the correlation between the level of cells from a patient fluid sample comprising cells expressing CD203c, CD123 and releasing granules in response to an allergen extract and the patient having allergic disease.  The claims additionally recite detecting degranulation using avidin-based fluorescent probe.  This judicial exception is not integrated into a practical application because the additional elements fails to integrate the judicial exception into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite detecting CD123, CD203c and degranulation which were all known together by one of ordinary skill in the art at the time of invention as evidenced by the art of U.S. Patent 10,114,012 (PTO-892; Reference A) and U.S. Patent Application Publication 2010/0112628 (PTO-892; Reference B).  These additional elements when considered separately and in combination do not add significantly more (also known as an “inventive concept”) to the exception. The additional limitation of the avidin-based fluorescent probe to detect degranulation is a well-understood, routine, conventional technique for detecting degranulation as evidenced by the art of Tharp et al. (PTO-892; Reference U) and Joulie et al. (PTO-892; Reference V) so it does not add significantly more to the exception.
	As such, claim 9 is not patent-eligible. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,114,012 (PTO-892; Reference A) and U.S. Patent Application Publication 2010/0112628 (PTO-892; Reference B) each in view of Tharp et al. (PTO-892; Reference U).
U.S. Patent 10,114,012 and U.S. Patent Application Publication 2010/0112628 each teach a method for detecting/monitoring basophil activation in a fluid sample /diagnosing an allergic disease/monitoring an allergic disease comprising the steps of adding an allergen extract to a whole blood sample; detecting the cell surface expression of CD123 and CD203c markers in the cell population contained in the fluid sample using fluorochrome-labelled antibodies specific for CD123 and CD203c using flow cytometry; concluding that the cells expressing CD123 and CD203c markers are activated basophils and comparing the level with a reference value and concluding that the subject suffers from an allergic reaction to the tested allergen when the level determined is higher than the reference value.  (In particular, claims 1-12, Examples, whole document and corresponding sections in U.S. Patent Application Publication 2010/0112628). The reference teaches that conventional methods of counting basophils are based on granule-staining with subsequent manual or automated counting. (In particular, column 14, lines 20-30).

U.S. Patent 10,114,012 and U.S. Patent Application Publication 2010/0112628 teach the method performed for monitoring an allergic disease comprising obtaining a sample from a subject at a first specific time and at a second specific time of the disease and comparing the levels.  The reference teaches a method for monitoring the anti-allergen agent or allergen-specific immunotherapy treatment of an allergic disease comprising obtaining a sample from the subject before treatment and obtaining a sample from the subject after treatment and comparing the level determined (In particular, column 14, lines 46-55, column 29, lines 1-47; column 54, lines 1-49; column 61, lines 14-57; Examples, Figures, whole document and corresponding sections in U.S. Patent Application Publication 2010/0112628).
The claimed invention differs from the prior art in the recitation of detecting degranulation of the cell population in the fluid sample using an avidin-based fluorescent probe of claim 1.  
Tharp et al. teaches that fluorescein conjugated avidin binds to mast cell granules released from cells.  Rodent and human mast cells were readily stained with fluorescein or rhodamine conjugated avidin and the technique is a reliable and simple way to identify the mast cells useful as an investigative and a clinical tool.  (In particular, abstract, whole document).  In multiple specimens, the reaction product was repeatedly localized to mast cell granules.  Granules released from the mast cells demonstrated the most intense avidin staining, with the majority of the reaction product accumulating at the granule surface. The reference teaches that of the granules that remained within cells, only those that were adjacent to the cellular membrane stained positively with avidin. Thin sections of papillary dermis were prepared for electron microscopy. The avidin reaction product accumulated only on the granules of tissue mast cells. Many of the granules observed in tissue specimens were external to the cells, indicating a disruption of the mast cells during the tissue processing and/or staining procedure. In most of the specimens the reaction product had precipitated throughout the matrix of the granules, while a few mast granules demonstrated staining primarily on their surfaces. These studies confirmed our impression by light microscopy that conjugated avidin stains mast cells through direct granule binding. (In particular, page 30, ‘Conjugated avidin binds to the granules of mast cells’).

In view of the art of each of U.S. Patent 10,114,012 and U.S. Patent Application Publication 2010/0112628, it would have been obvious to one of ordinary skill in the art at the time of invention to have used a conventional method of counting activated basophils by granule staining with subsequent manual or automated counting in addition to the methods of CD123 and CD203c cell surface marker staining because it would have been an additional way to determine the level of activation.  Tharp et al. teaches that granule staining can be performed using fluorescein conjugated avidin, so it would have been obvious to have stained the granules using fluorescein conjugated avidin, especially since Tharp teaches that it’s a reliable and simple staining method.
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


9.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,114,012 (PTO-892; Reference A) and U.S. Patent Application Publication 2010/0112628 (PTO-892; Reference B) each in view of Joulia et al. (PTO-892; Reference V).
U.S. Patent 10,114,012 and U.S. Patent Application Publication 2010/0112628 have each been discussed supra. 

The claimed invention differs from the prior art in the recitation of detecting degranulation of the cell population in the fluid sample using an avidin-based fluorescent probe of claim 1.  

Joulia et al. teaches defining the spatiotemporal characteristics of mast cell degranulation by a method to monitor in live cells the early steps of granule exocytosis using fluorochrome-labelled avidin, a probe that specifically binds heparin contained in mast cell granules. During the degranulation process, granule matrix is externalized and immediately bound by the probe. In a first approach, IgE-sensitized hMCs were stimulated with anti-IgE monoclonal antibody (2.5 mg ml 1) in the presence of avidin-sulforhodamine (Av.SRho) and inspected by time-lapse confocal microscopy. This stimulation induced granule budding on the hMC surface as detected by labelling with Av.SRho. Although part of the exocyted granules were released in the culture medium, a substantial part of granule content was retained on the hMC surface. Measurement of the intensity of the Av.SRho staining using the Region Measurement function of the MetaMorph software showed that degranulation was detectable 10 min after anti-IgE addition and reached a plateau B15 min later (Fig. 1b). A similar degranulation pattern was obtained when hMCs were triggered by a weak stimulus (0.06 mg ml anti-IgE), indicating that the observed phenomenon does not depend on the stimulus strength. The reference teaches using avidin-fluorescein isothiocyanate (FITC) staining and fluorescence-activated cell sorting (FACS) analysis to measure the membrane-bound fraction following degranulation for 30 min with different concentrations of anti-IgE and this analysis showed that the per cent of avidin degranulated cells increased with the strength of stimulation. The reference teaches that fluorochrome-labelled avidin staining is a useful tool to monitor early degranulation events in mast cells by time-lapse microscopy and FACS analysis. They also show that exocyted granules containing bioactive material can be either released in the medium or stored on the cell surface to display key hMC enzymes for a prolonged time. (In particular, pages 2-3, whole document). 
In view of the art of each of U.S. Patent 10,114,012 and U.S. Patent Application Publication 2010/0112628, it would have been obvious to one of ordinary skill in the art at the time of invention to have used a conventional method of counting activated basophils by granule staining with subsequent manual or automated counting in addition to the methods of CD123 and CD203c cell surface marker staining because it would have been an additional way to determine the level of activation.  Joulia et al. teaches that granule staining can be performed using fluorochrome-labelled avidin, so it would have been obvious to have stained the granules using fluorochrome-labelled avidin, especially since Joulia teaches fluorochrome-labelled avidin staining is a useful tool to monitor early degranulation events in mast cells by time-lapse microscopy and FACS analysis. 
From the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

10.	No claim is allowed. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 14, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644